DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-22 are allowed. Claims 5, 6, and 15 were cancelled. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a voltage shift unit configured to: 
receive a voltage signal from a chemical sensor unit, wherein the voltage signal is determined by a concentration of an analyte; 
transform the voltage signal to an input voltage signal; 
send the input voltage signal to a plurality of frequency selective surface (FSS) units of an FSS array; 
the FSS array comprising: the plurality of FSS units, 
wherein each FSS unit comprises:
a first nested split ring resonator (SRR) configured to receive a first voltage from the input voltage signal via a first bias line; 
a second nested SRR configured to receive a second voltage from the input voltage signal via a second bias line; and 
a variable capacitance unit coupled to the first nested SRR and the second nested SRR, wherein the variable capacitance unit is configured to convert a voltage bias from the first bias line and the second bias line to a capacitance.

3.	Claims 2-13 are allowed due to the fact that they further limit and depend on claim 1.

4. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
receiving, at a microcontroller from a chemical sensor unit, a voltage signal determined by a concentration of an analyte;
sending, at the microcontroller to a plurality of frequency selective surface (FSS) units of an FSS array, an input voltage signal determined using the voltage signal from the chemical sensor unit.

5.	Claims 15-19 are allowed due to the fact that they further limit and depend on claim 14.

6. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
receive a voltage signal from a chemical sensor unit, wherein the voltage signal is determined by a concentration of an analyte;
transform the voltage signal to an input voltage signal; and
send the input voltage signal to a plurality of frequency selective surface (FSS) units of an FSS array. 

7.	Claims 21-22 are allowed due to the fact they further limit and depend on claim 20.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Nagy (Pub. No.: US 2005/0179614) teaches “An antenna system is disclosed. The antenna system includes at least one antenna element and an adaptable frequency-selective-surface responsive to operating characteristics of the at least one antenna element and/or surrounding environmental conditions” (Abstract).
Werner (Pub. No.: US 2008/0224947) teaches “An improved frequency selective surface (FSS) comprises a periodically replicated unit cell, the unit cell including a material having a first electrical conductivity in the presence of an external condition, and a second electrical conductivity in the absence of an external condition, or in the presence of a modified external condition. For example, the material may be a chemoresistive material, having an electrical conductivity that changes in the presence of a chemical or biological analyte, i.e. having a first value of electrical conductivity in the presence of the analyte, and a second value of electrical conductivity in the absence of the analyte” (Abstract).
c)	Werner (Pub. No.: US 2010/0097048) teaches “A passive element is provided to facilitate passive detection of analytes, such as analytes, using an electromagnetic pro be beam. The probe beam may be provided by a radar and/or lidar system. In one example, a passive element comprises a reference dipole and a detection dipole, the detection dipole having an associated analyte-sensitive element, such as a chemoresistive or bioresistive element. When the analyte sensitive element is in a modified conducting state due to the presence of an analyte, the detection cross section is modified whereas a reference cross section is substantially unchanged by the presence of the analyte. A passive element may comprise a frequency selective surface, for example including a frequency-selective surface (FSS) embedded in a dielectric layer and using an analyte-sensitive impedance layer to modify the electromagnetic absorption properties, allowing analyte detection” (Abstract).
d)	Bey (Pub. No.: US 2012/0290268) teaches “A modular sensor assembly in which a sensing module may be packaged and provided separately from a signal processing module and which, in some applications, may facilitate disposal and/or replacement of the sensing module when exposed to a "dirty" or "contaminated" environment without requiring disposal and/or replacement of the entire sensor assembly. In certain applications, the sensing module may include at least one transducer or sensor and a local memory containing a set of conditioning coefficients” (Abstract).

9.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. .

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867